DETAILED ACTION
	Claims 1-20 are presented on 01/28/2021 for examination on merits.  Claims 1, 7, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Objections
Claims 1, 3, 7, and 18 are objected to because of the following informalities: 
Claims 1, 3, 7, and 18 each recite “the recordings of the video conference session” in a plural form deficiently as opposed to the singular form of the same limitation being used elsewhere throughout the claims.  The Examiner suggests the singular form for consistency and formality reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 7, and 15 each recite a limitation “the recordation of a video conference session” in the managing step of the respective claims without sufficient antecedent basis.
Claim 1 recites two instances of "a video conference session," one in the clause “a network interface device to receive and provide audio/visual (AV) data during execution of the MMCA for a video conference session” and the other one in the step: “manage the recordation of a video conference session during the execution of the MMCA…” causing insufficient antecedent basis for the limitation of “the video conference session” in the rest of the claim.
Claims 7 and 15 each recite two instances of "a video conference session" in a similar way to claim 1, and thus causing insufficient antecedent basis for the limitation of “the video conference session” in the rest of the claims, respectively.
Claims 2-4 and 6 depending from claim 1, claims 8-14 depending from claim 7, and claims 16, 18, and 20 depending from claim 15, each recite the limitation of “the video conference session” lacking insufficient antecedent basis for the same reason as is explained in  claim 1. 
Claims 2-6, 8-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 7, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6-7, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 10033726 B2) in view of Shewchuk (US 20070061873 A1).

As per claim 1, Arai teaches a host server information handling system executing a multimedia multi-user collaboration application (MMCA), comprising: 
a processor (Arai, col. 28, lines 67: For example, the CPU 111 may be a general-purpose processor); 
a memory; 
a power management unit (Arai, col. 4, lines 21-30: a CPU 111 that manages controls of the conference server 11); 
a network interface device to receive and provide audio/visual (AV) data during execution of the MMCA for a video conference session (Arai, col. 5, lines 8-10: an interface element for allowing the communication terminal 12 to connect to an access point (not shown) connected to the network 14; col. 6, lines 38-40: conduct a teleconference with other users 13B, 13C while checking video and audio of the other users 13B, 13C who are in the conference room); 
the processor configured to execute a collaborative rights information management system to: 
manage the recordation of a video conference session during the execution of the MMCA to create a recording of the video conference session and assign a first password to protect the recording of the video conference session as a default password (Arai, col. 6, lines 41-67: Specifically, the CPU 121 of the communication terminal 12A encodes video data shot by the camera 125 in accordance with a particular standard such as H.264. The CPU 121 transmits the encoded video data to the conference server 11… “participant” is given to the user 13 who has entered the conference room, that is, to the corresponding communication terminal 12. For example, depending on the authority, the number of functions executable in a teleconference by the communication terminals 12A to 12C is different. …The function of “document sharing” is for displaying document data for sharing with other communication terminals 12. The function of “chat” is for chatting. The function of “file transfer” is for transferring a file to other communication terminals 12. The function of “recording” is for recording video, audio, and a shared document in the conference. Col. 7, lines 55-62: stores conference information set for each conference room…, relating to each setting item of a conference ID 30A, a setter ID 30B, an authentication method 30C, a host password 30D, a presenter password 30E, a participant password 30F, a guest password 30G, and a guest authority 30H); 
the processor to monitor and aggregate user identification data and access permissions associated with each user accessing the video conference session during the execution of the MMCA (Arai, col. 17, lines 45-48: the accessed URL includes the entrance password inputted in the login screen); 
determine changes to aggregated user access permissions associated with each user accessing the video conference session to include user identifications of users having lower user access permission level than is allowed to view the recording (Arai, col. 8, lines 4-30: The guest password 30G functions as an entrance password, as opposed to host password. Arai suggests users with guest password having lower user access permission level than is allowed for host; see col. 7, lines 40-46); 
assign a security level to the recording of the video conference session (Arai, col. 6, lines 60-67: “host”, “presenter”, and “participant” are associated with different roles and security levels); 
monitor each user's sign-in and sign-out times with the user's identification data during the video conference session (Arai, col. 9, lines 4-31: [monitor] the login and logout at the login screen that includes input fields of a user ID and a password).
However, Arai does not explicitly disclose the use of a second password to replace the first password to protect the recording of the video conference session and to exclude the user identifications of users having the lower user access permission level.  This aspect of the claim is identified as a difference.
In a related art, Shewchuk discloses:
generate a second password to replace the first password to protect the recording of the video conference session based on the changes to the aggregated user access permissions associated with each user accessing the video conference session to exclude the user identifications of users having the lower user access permission level (Shewchuk, par. 0019 and 0022-0023: the bimodal credential can comprise two passwords. [a second password] allows a higher level of access to information stored in the memory portion 14); and 
permit access, via the network interface device, to the recordings of the video conference session by transmitting the second password to those user identifications of users who are associated with a higher user access permission level than the aggregated user access permissions and are authorized to access the recording (Shewchuk, par. 0032: If a higher level of access is granted, parameters are modified as appropriate at step 84. If a lower level of access is granted, the identity token is formed from the cryptographic session key, the time stamp; see FIG. 6 and par. 0034: A user can have numerous digital identities).
Arai is analogous art in a similar field of endeavor in improving the security of accessing conference resources while Shewchuk is pertinent to solve the security problem of users having the lower user access permission level.  It would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Shewchuk to modify Arai to update the password for the users who are associated with a higher user access permission level than the aggregated user access permissions. For this combination, the motivation would have been to improve the level of security by using permission-level related passwords.

As per claim 6, the references as combined above teach the information handling system of claim 1 further comprising: 
the processor executing the collaborative rights information management system to allow access to a user without any assigned security levels to the video conference session and decryption assigning that user without any assigned security levels a default user access permission level, the default user access permission level limiting access to the recording of the video conference session (Arai, col. 8, lines 22-30: the guest password 30G, [which] is rights of access to a user without any assigned security levels, is a password for giving authority indicated by the guest authority 30H to the user 13, in the conference room identified by the conference ID 30A; see also col. 10, lines 24-36 for selecting the guest authority).  The combination herein is for similar obviousness reasons and the same rationale as claim 1.

As per claim 7, Arai teaches a method of managing recordings during a video conference session, comprising: 
managing the recordation of a video conference session during the execution of the MMCA, via a processor, to create a recording of the video conference session and assign a first password to protect the recording of the video conference session as a default password (Arai, col. 6, lines 41-67: Specifically, the CPU 121 of the communication terminal 12A encodes video data shot by the camera 125 in accordance with a particular standard such as H.264. The CPU 121 transmits the encoded video data to the conference server 11… “participant” is given to the user 13 who has entered the conference room, that is, to the corresponding communication terminal 12. For example, depending on the authority, the number of functions executable in a teleconference by the communication terminals 12A to 12C is different. …The function of “document sharing” is for displaying document data for sharing with other communication terminals 12; col. 7, lines 55-62: stores conference information set for each conference room…, relating to each setting item of a conference ID 30A, a setter ID 30B, an authentication method 30C, a host password 30D, a presenter password 30E, a participant password 30F, a guest password 30G, and a guest authority 30H); 
monitoring and aggregating, with the processor, user identification data and access permissions associated with each user accessing the video conference session during the execution of the MMCA (Arai, col. 17, lines 45-48: the accessed URL includes the entrance password inputted in the login screen); 
monitoring each user's sign-in and sign-out times with the user's identification data during the video conference session (Arai, col. 9, lines 4-31: [monitor] the login and logout at the login screen that includes input fields of a user ID and a password); 
monitoring content presented during the video conference session for security-enhancing stimuli from the context of the videoconference session (Arai, col. 6, lines 5-24: executes the received conference application. With these processes, the communication terminals 12A to 12C use the conference application to conduct a teleconference in a conference room for which sessions are established); 
setting a security level associated with the recording of the video conference session based on a detected security-enhancing stimulus (Arai, col. 9, lines 51-65: set a password in different methods); 
determining user access permissions associated with each user accessing the video conference session to include user identifications of users having lower user access permission level than meets the designation security level to view the recording (Arai, col. 10, lines 25-36: a guest authority selection field 47 and a guest password input field 48 are displayed in the password information setting section 42. The guest authority selection field 47 is a pull-down menu by which one of “host”, “presenter”, and “participant” is selected as the guest authority); 
However, Arai does not explicitly disclose the use of a second password to replace the first password to protect the recording of the video conference session and to exclude the user identifications of users having the lower user access permission level.  This aspect of the claim is identified as a difference.
In a related art, Shewchuk discloses:
generating a second password to replace the first password to protect the recording of the video conference session based on the user access permissions associated with each user accessing the video conference session to exclude the user identifications having the lower user access permission level (Shewchuk, par. 0019 and 0022-0023: the bimodal credential can comprise two passwords. [a second password] allows a higher level of access to information stored in the memory portion 14); and 
permitting access, via the network interface device, to the recordings of the video conference session by transmitting the second password to those user identifications of users who are associated with a higher user access permission level than meets the designated security level and are authorized to access the recording (Shewchuk, par. 0032: If a higher level of access is granted, parameters are modified as appropriate at step 84. If a lower level of access is granted, the identity token is formed from the cryptographic session key, the time stamp; see FIG. 6 and par. 0034: A user can have numerous digital identities).
Arai is analogous art in a similar field of endeavor in improving the security of accessing conference resources while Shewchuk is pertinent to solve the security problem of users having the lower user access permission level.  It would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Shewchuk to modify Arai to update the password for the users who are associated with a higher user access permission level than the aggregated user access permissions. For this combination, the motivation would have been to improve the level of security by using permission-level related passwords.

As per claim 12, the references as combined above teach the method of claim 7, wherein the detected security-enhancing stimuli includes changes to an aggregate user access permissions associated with those participating in the video conference session and adjusting a security level associated with the video conference session (Shewchuk, par. 0019 and 0022-0023: the bimodal credential can comprise two passwords. [a second password] allows a higher level of access to information stored in the memory portion 14)). The combination herein is for similar obviousness reasons and the same rationale as claim 7.

As per claim 13, the references as combined above teach the method of claim 7, wherein the detected security-enhancing stimuli includes detecting a security level of content shared with the participants that indicates a higher user access permission level of the video conference session (Shewchuk, par. 0032: If a higher level of access is granted, parameters are modified as appropriate at step 84. If a lower level of access is granted, the identity token is formed from the cryptographic session key, the time stamp; see FIG. 6 and par. 0034: A user can have numerous digital identities). The combination herein is for similar obviousness reasons and the same rationale as claim 7.

As per claim 14, the references as combined above teach the method of claim 7, wherein the detected security-enhancing stimuli includes a prompting from a host of the video conference session that presenting a proprietary document during the video conference session increases the user access permission level (Arai, col. 17, lines 18-32: When the guest authority 30H is “host” (S85: YES), the CPU 111 sets the authority given to the user 13 of the entrance requesting terminal to “host” meaning that increasing the user access permission level from guest to host). The combination herein is for similar obviousness reasons and the same rationale as claim 7.

As per claim 15, Arai teaches an information handling system as a host server during a video conference session, comprising: 
a processor (Arai, col. 28, lines 67: For example, the CPU 111 may be a general-purpose processor); 
a memory; 
a power management unit (Arai, col. 4, lines 21-30: a CPU 111 that manages controls of the conference server 11); 
a multimedia multi-user collaboration application (MMCA) web application programming interface (API) executable by the processor to, via a network interface device, coordinate the transmission of AV data over a network sent to and from a plurality of client devices (Arai, col. 6, lines 15-16: an application for teleconference (hereinafter abbreviated as “conference application”); col. 6, lines 38-40: conduct a teleconference with other users 13B, 13C while checking video and audio of the other users 13B, 13C who are in the conference room); 
the processor configured to execute a collaborative rights information management system to: 
manage the recordation of a video conference session during the execution of the MMCA to create a recording of the video conference session (Arai, col. 6, lines 41-67: encodes video data shot by the camera 125 I and … transmits the encoded video data to the conference server 11… “participant” is given to the user 13 who has entered the conference room; col. 7, lines 55-62: stores conference information set for each conference room); 
the processor to monitor and aggregate user identification data and access permissions associated with each user accessing the video conference session during the execution of the MMCA (Arai, col. 17, lines 45-48: the accessed URL includes the entrance password inputted in the login screen); 
monitor each user's sign-in and sign-out times with the user's identification data during the video conference session (Arai, col. 9, lines 4-31: [monitor] the login and logout at the login screen that includes input fields of a user ID and a password); 
the collaborative rights information management system separating the recording of the video conference session into a plurality of AV video conference segment session files (Arai, col. 6, lines 5-24: executes the received conference application. With these processes, the communication terminals 12A to 12C use the conference application to conduct a teleconference in a conference room for which sessions are established); 
determine user access permissions associated with each user accessing the video conference session to include user identifications of users having lower user access permission level than is allowed to view the recording (Arai, col. 10, lines 25-36: a guest authority selection field 47 and a guest password input field 48 are displayed in the password information setting section 42. The guest authority selection field 47 is a pull-down menu by which one of “host”, “presenter”, and “participant” is selected as the guest authority); 
assign a security level to the recording of the video conference session based on a level or affiliation of users participating, a topic of the video conference session, or materials shared during the video conference session (Arai, col. 6, lines 60-67: “host”, “presenter”, and “participant” are associated with different roles and security levels); 
However, Arai does not explicitly disclose the use of a second password to replace the first password to protect the recording of the video conference session and to exclude the user identifications of users having the lower user access permission level.  This aspect of the claim is identified as a difference.
In a related art, Shewchuk discloses:
generate a password to protect a first segment of the AV video conference session recording of the video conference session based on aggregated user access permissions associated with each user accessing the video conference session to exclude the user identifications having the lower user access permission level (Shewchuk, par. 0019 and 0022-0023: the bimodal credential can comprise two passwords. [a second password] allows a higher level of access to information stored in the memory portion 14); and 
permit access, via the network interface device, to the whole recording of the video conference session by transmitting the password and decryption key to those user identifications of users who are associated with a higher user access permission level than the aggregated user access permissions and are authorized to access the recording (Shewchuk, par. 0032: If a higher level of access is granted, parameters are modified as appropriate at step 84. If a lower level of access is granted, the identity token is formed from the cryptographic session key, the time stamp; see FIG. 6 and par. 0034: A user can have numerous digital identities).
Arai is analogous art in a similar field of endeavor in improving the security of accessing conference resources while Shewchuk is pertinent to solve the security problem of users having the lower user access permission level.  It would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Shewchuk to modify Arai to update the password for the users who are associated with a higher user access permission level than the aggregated user access permissions. For this combination, the motivation would have been to improve the level of security by using permission-level related passwords.

As per claim 16, the references as combined above teach the information handling system of claim 15 further comprising: 
the collaborative rights information management system separating the recording of the video conference session into a plurality of AV video conference segment session files based further on sensitivity of presentation material shared during the video conference session (Shewshuk, par. 0024-0026: The use of cryptographically unrelated session keys helps maintain security; conduct transactions with several services [wherein] the presentation material is shared during the conference session). The combination herein is for similar obviousness reasons and the same rationale as claim 15.

As per claim 17, the references as combined above teach the information handling system of claim 15, further comprising: 
the collaborative rights information management system, via the network interface device, transmitting a second password for accessing a second AV video conference segment session with a security level that requires the user to have at least a lower permission level (Shewchuk, par. 0019 and 0022-0023: the bimodal credential can comprise two passwords. [a second password] allows a higher level of access to information stored in the memory portion 14). The combination herein is for similar obviousness reasons and the same rationale as claim 15.

As per claim 20, the references as combined above teach the information handling system of claim 15, further comprising: 
allowing access to a user external to an enterprise to the video conference session including shared presentation materials and assigning that external from the enterprise a default user access permission level, the default user access permission level limiting access to the recording of the video conference session (Arai, col. 8, lines 4-30: The guest password 30G functions as an entrance password, as opposed to host password. Arai suggests users with guest password having lower user access permission level than is allowed for host; see col. 7, lines 40-46.  See also col. 6, lines 60-67: “host”, “presenter”, and “participant” are associated with different roles and security levels). The combination herein is for similar obviousness reasons and the same rationale as claim 15.


Claims 3, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai and Shewchuk, as applied to claim 1, and further in view of Saito (US 20030144963 A1).

As per claim 3, the references of Arai and Shewchuk as combined above teach the information handling system of claim 1, but do not explicitly disclose a rights information management user access permission database to store user access permissions associated with each user. This aspect of the claim is identified as a further difference.
In a related art, Saito teaches:
further comprising: 
a rights information management user access permission database to store user access permissions associated with each user identification of a user on a rights information management user access permission database (Saito, par. 0019 and 0034: a database for storing original data, a key control center for managing a crypt key, a copyright management center for managing a data copyright), the user access permissions stored on the rights information management user access permission database defining an access level to the recordings of the video conference session based on the user identification of an email address (Satio, par. 0195: copyright information for secondary exploitation right Ic1 of (n-1) order user; par. 0522: utilization condition of the user at the database side or the copyright management center side and achieve more accurate copyright management.).
Saito is analogous art to the claimed invention in a similar field of endeavor in improving the security of conference data recording and sharing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Arai-Shewchuk system with Saito’s teachings on using a database for a key control center and a copyright management center for managing a data keys and copyrights.  For this combination, the motivation would have been to improve the level of security with encryption techniques and copyrights protection.

As per claim 9, the references as combined above teach the method of claim 7 but do not explicitly disclose separating the recording of the video conference session into a plurality of AV video conference segment session files based on when the security-enhancing stimuli is detected, the security-enhancing stimuli. This aspect of the claim is identified as a further difference.
In a related art, Saito teaches:
further comprising: 
with the execution of the collaborative rights information management system by the processor, separating the recording of the video conference session into a plurality of AV video conference segment session files based on when the security-enhancing stimuli is detected, the security-enhancing stimuli including the detection of the presentation of a proprietary document (Satio, par. 0195: copyright information for secondary exploitation right Ic1 of (n-1) order user; par. 0507-0509: separate original data for which only the original copyright); and 
the collaborative rights information management system, via the network interface device, transmitting the second password for accessing the whole recording when a first AV video conference segment session file has a security level that requires the user with higher access permission level (Satio, par. 0507-0509: separate original data for which only the original copyright applies from the edited data in which a secondary exploitation right also applies in addition to the original copyright).
Saito is analogous art to the claimed invention in a similar field of endeavor in improving the security of conference data recording and sharing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Arai-Shewchuk system with Saito’s teachings to improve the level of security with copyrights protection.

As per claim 10, the references as combined above teach the method of claim 7, and Shewchuk also discloses the collaborative rights information management system presenting a third password to access a first AV video conference segment session file having a security level that requires a lower user access permission level but excludes access to a second AV video conference segment session file that requires a higher user access permission level (Shewchuk, par. 0019 and 0022-0023: the bimodal credential can comprise two passwords. [a second password] allows a higher level of access to information stored in the memory portion 14)).
However, the combination does not explicitly disclose separating the recording of the video conference session into a plurality of AV video conference segment session files based on when the security-enhancing stimuli is detected. This aspect of the claim is identified as a further difference.
In a related art, Saito teaches:
further comprising: 
with the execution of the collaborative rights information management system by the processor, separating the recording of the video conference session into a plurality of AV video conference segment session files based on when the security-enhancing stimuli is detected (Satio, par. 0507-0509: separate original data for which only the original copyright applies from the edited data in which a secondary exploitation right also applies in addition to the original copyright).
Saito is analogous art to the claimed invention in a similar field of endeavor in improving the security of conference data recording and sharing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Arai-Shewchuk system with Saito’s teachings to improve the level of security with encryption techniques and copyrights protection.

As per claim 18, the references as combined above teach the information handling system of claim 15 but do not explicitly disclose storing user access permissions associated with each user identification of a user on a rights information management user access permission database. This aspect of the claim is identified as a further difference.
In a related art, Saito teaches:
further comprising: storing user access permissions associated with each user identification of a user on a rights information management user access permission database, the user access permissions stored on the rights information management user access permission database defining an access level to the recordings of the video conference session including user identification of an email address (Saito, par. 0019 and 0034: a database for storing original data, a key control center for managing a crypt key, a copyright management center for managing a data copyright); par. 0195: copyright information for secondary exploitation right Ic1 of (n-1) order user).
Saito is analogous art to the claimed invention in a similar field of endeavor in improving the security of conference data recording and sharing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Arai-Shewchuk system with Saito’s teachings to improve the level of security with copyrights protection techniques.

As per claim 19, the references as combined above teach the information handling system of claim 15 but do not explicitly disclose assigning different security levels and encrypting the plurality of AV video conference session files in the same video container allowing each user with access permission levels meeting the security levels of the corresponding AV video conference segment session files. This aspect of the claim is identified as a further difference.
In a related art, Saito teaches:
further comprising: 
the collaborative rights information management system configured to: 
assign different security levels to the plurality of AV video conference segment session (Satio, par. 0507-0509: separate original data for which only the original copyright applies from the edited data in which a secondary exploitation right also applies in addition to the original copyright); and 
encrypt the plurality of AV video conference session files in the same video container allowing each user with access permission levels meeting the security levels of the corresponding AV video conference segment session files to access those corresponding plurality of AV video conference segment session files (Saito, par. 0045: digital picture data are stored in encrypted form; par. 0052-0053: the data is encrypted for distribution, and decrypting is performed only when for display or edit operations in a user terminal with a copyright handling capability).
Saito is analogous art to the claimed invention in a similar field of endeavor in improving the security of conference data recording and sharing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Arai-Shewchuk system with Saito’s teachings to improve the level of security with encryption techniques and copyrights protection.

Allowable Subject Matter
Claims 2 4-5, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites elements of “separating the recording of the video conference session into a plurality of AV video conference segment session files based on each user's sign-in and sign-out times during the video conference session; and transmitting the second password and decryption data for accessing the whole recording when a first AV video conference segment session file has a security level that requires the user with higher access permission level.” These elements and features thereof, in combination with the other limitations as recited in claim 1, are not anticipated by, nor made obvious over the prior art of record.
Claims 4, 8, and 11 each recites a similar limitation for “separating the recording of the video conference session into a plurality of AV video conference segment session files based on each user's sign-in and sign-out times during the video conference session”  as well as “transmitting the second password for accessing the whole recording when a first AV video conference segment session file has a security level that requires the user with higher access permission level” or “assign different security levels to the plurality of AV video conference segment session files” These elements and features thereof, in combination with the other limitations as recited in claims 1 or 7, are not anticipated by, nor made obvious over the prior art of record.
Claim 5 recites elements of “wherein the user access permission levels associated with each user are based on content data retained from an enterprise directory describing the positions held by each user within the enterprise and a tiered user access permission associated with the positions.”  These elements and features thereof, in combination with the other limitations as recited in claim 1, are not anticipated by, nor made obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/21/2022